243 F.2d 575
William H. SCARBOROUGH, Trustee in Bankruptcy of Comet Manufacturing Corporation, Bankrupt, Plaintiff-Appellant,v.BERKSHIRE FINE SPINNING ASSOCIATES, Inc., Defendant-Appellee.
No. 298.
Docket 23592.
United States Court of Appeals Second Circuit.
Argued April 1, 1957.
Decided April 18, 1957.

Appeal from the United States District Court for the Southern District of New York; Archie O. Dawson, Judge.


1
William H. Scarborough, trustee in bankruptcy of Comet Manufacturing Corporation, appeals from a summary judgment dismissing his action to recover as a preference certain funds acquired by defendant, Berkshire Fine Spinning Associates, Inc., under an assignment for security made more than four months prior to bankruptcy of rights under a government contract to manufacture handkerchiefs for the United States Army.


2
Frederic P. Houston, of Otterbourg, Steindler, Houston & Rosen, New York City (Aaron Rosen and Marks F. Paskes, of Otterbourg, Steindler, Houston & Rosen, New York City, on the brief), for plaintiff-appellant.


3
Francis C. Leffler, New York City (Truman Henson and J. Arthur Bowen, of Robinson & Henson, New York City, on the brief), for defendant-appellee.


4
Before CLARK, Chief Judge, LUMBARD, Circuit Judge, and LEIBELL, District Judge.


5
PER CURIAM.


6
Affirmed on the opinion of District Judge Dawson, D.C.S.D.N.Y., 128 F. Supp. 948, and Rockmore v. Lehman, 2 Cir., 129 F.2d 892, certiorari denied 317 U.S. 700, 63 S. Ct. 525, 87 L. Ed. 559.